Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This action is response to application filed on 5/7/2021 with preliminary amendment filed on 11/29/2021.
Claims 163-182 are pending in this Office Action. Claims 163, 172, and 181 are independent claims.

Priority
Applicant’s claim for the benefit of is a continuation of 13/896097, filed 05/16/2013, 13/896097 is a continuation of PCT/US2013/041253, filed 05/15/2013, PCT/US2013/041253 Claims Priority from Provisional Application 61/649031, filed 05/18/2012, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Information Disclosure Statement
The Information Disclosure Statement(s) received on 5/7/2021 is in compliance with the provisions of 37 CFR 1.97.   Accordingly, the Information Disclosure Statement(s) are being considered by the examiner except where lined through.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 163-182 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 163, 172, and 181 recite “can be…”, are not positively recited recitations but mere capabilities of potential future acts wherein the prior art meets the claim if it is capable of performing the intended use, see MPEP 2111.04.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 163-182 is/are rejected under pre-AIA  35 U.S.C. 102(a)/(b) as being anticipated by Stewart (US 2011/0145327, hereinafter Stewart).

As to Claim 163, Stewart discloses A computer-implemented method comprising:
 receiving a request from a user to create a particular tag (Fig. 22-24, 27, Para. 0069, 0107, 0139, create a tag), 
wherein a tag can be a root-level tag, a subordinate tag, or both; wherein each subordinate tag refers to a root-level tag or to another subordinate tag, wherein each root-level tag is referred to by zero or more subordinate tags, and wherein a subordinate tag that is referred to by another subordinate tag is also a root-level tag (Figs. 30-33, Para. 0108, 0110, 0143-0146, User-submitted tags can contain a suggested location for the tag to exist within the Tagsonomy, such as indicating that the tag is a child of a certain tag, possibly sibling to certain tags, or parent to other tags. The taxonomy of tags (tagsonomy) provides users a good base of tags organized hierarchically. This structure not only makes it easier for users to tag their content (since many of the tags they need are provided), but the taxonomy also gives structure for users to place new tags into a logical hierarchy that grows in value as users extend it. FIG. 30 and FIG. 31 depicts a graphical and list oriented view into such categorization or hierarchy. For example, top level categories for activity 705 can include tags for learning, nature, and sports. The tag for nature can include children to head's such as tag 707 and 710 (e.g. subordinate tag for tag 705). Still further, tag 710 (e.g. root-level tag for tag 712) can include further child tag 712 which relates to birds which are animals found in nature); 
in response to receiving a request from the user to create the particular tag, storing, in a tag facility, data for the particular tag, the data comprising: a token that represents a particular observation of the user, a set of tag attributes, and a content pointer to a content item or to another tag (Para. 0044, 0066-0070, to improving and extending more rudimentary tagging is disclosed. In some aspects, instead of flat, text-only tags, approaches provide tagging data structures that can link to one another, as well as be associated with media items. As such, the term "tag" generally is used herein as a shorter, more convenient term for such a tag data structure with a capability to have a field or fields used to refer to another tag data structure, as well as textual information that allows description of an attribute or characteristic of interest. As will become apparent, tags also can contain graphical elements, which can be displayed, and which can be selected, or otherwise interacted. Tag data structures disclosed herein are extensible entities that describe people, places, groups/organizations, activities, interests, groups of interests, organization types and other complex entities. A tag data structure can have required attributes, optional attributes and an extensible list of links to other tag data structures. In some implementations, a name and type are required attributes. Depending on a topic to be represented by the tag data structure (e.g., a place, a person, an activity, and so on), other attributes also can be made mandatory. Tags represent an entity in a database which itself can have attributes and links to other related tags. For example, a person named "John Smith" can be represented by a tag within a particular user's album book named "My Album". If this tag ID were "johnS", a fully qualified global tag ID would be "MyAlbum:johnS", representing that "johnS" is a tag within the book "MyAlbum". Where all albums books and all tags are represented in a master database, they can have a globally unique tag ID, e.g. token); 
organizing the particular tag within a pool of tags; and exposing the organized pool of tags to the user, to another user, or to a machine, using a user application (Figs. 30-31, 37-38, Para. 0107-0108, 0143,  FIG. 31 depicts a list organization of the tag data structures of FIG. 30. Each user's local album has its own client-side set of tags is fully editable by the user and is updatable with new additions from the common server set of tags. For example: a user John has "John's Album". His album can start with a server-provided set of tags, but John can add any tags he wants, including setting up hierarchical relationships between his tags and the pre-existing fixed tags provided by the server. His tags are scoped to his own album, so if he creates a "pool" tag that refers to playing billiards. When tagging, there is a visual list of all global tags plus any local tags (e.g. pool of tags) the user has added themselves. When they need to tag something more specifically, they can create new tags).

As to Claim 164, Stewart discloses The method of claim 163, wherein each tag represents an observation made by a user (Para. 0058, 0112, 0133-0134).

As to Claim 165, Stewart discloses The method of claim 163, wherein the user comprises a content consumer, a content creator, a content curator, a content publisher, or a content marketer (Para. 0005, 0045, 0058, 0080).

As to Claim 166, Stewart discloses The method of claim 163, wherein the set of tag attributes comprises a type attribute, a strength attribute, and a context attribute (Para. 0066, 0083-0084, 0088, 0118, 0137).

As to Claim 167, Stewart discloses The method of claim 163, wherein the data for the particular tag further comprises association information (Para. 0041, 0066-0067).

As to Claim 168, Stewart discloses The method of claim 163, comprising generating an index using a cluster of tags including the particular tag (Para. 0073-0078, 0122-0123).

As to Claim 169, Stewart discloses The method of claim 163, comprising navigating a content option using the particular tag (Para. 0090, 0138, 0157).

As to Claim 170, Stewart discloses The method of claim 163, comprising personalizing an index using the particular tag (Para. 0096-0100, 0107-0109).

As to Claim 171, Stewart discloses The method of claim 163, comprising personalizing a navigation of content items using the particular tag (Para. 0090, 0096-0100, 0107-0109).


As to claim 172, recites “a system” with similar limitations to claim 163 and is therefore rejected for the same reasons as discussed above.

As to claims 173-180, recite “a system” with similar limitations to claims 164-171 respectively and are therefore rejected for the same reasons as discussed above.

As to claim 181, recites “a computer-readable medium” with similar limitations to claim 163 and is therefore rejected for the same reasons as discussed above.

As to claims 182, recite “a computer-readable medium” with similar limitations to claims 164 respectively and are therefore rejected for the same reasons as discussed above.

Related Prior Arts
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892 Notice of Reference Cited. 

Examiner’s Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEW-FEN LIN whose telephone number is (571)272-2672.  The examiner can normally be reached on Monday - Friday 9 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark D Featherstone can be reached on (571) 270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHEW FEN LIN/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        8/29/2022